Y OFFICE OF THE ATTORNEY GENERAL . STATE OF TEXAS

    JOHN      CORNYN




                                                   October 3 1,2002



Mr. William M. Jeter III, Chairman                             Opinion No. JC-0570
Office of Rural Community Affairs
P.O. Box 12877                                                Re: Whether the Rural Foundation created by the
Austin, Texas 7871 I-2877                                     Seventy-seventh Texas Legislature in chapter 110
                                                              of the Health and Safety Code may finance rural
                                                              programs that are not health programs
                                                              (RQ-0552-JC)


Dear Mr. Jeter:

        You have requested our opinion as to whether the Rural Foundation may finance programs
other than rural health programs. For the reasons set forth below, we conclude that-it may not do so.

         The Seventy-seventh Texas Legislature enacted House Bill 7, which amended chapter 487
of the Government Code to create the Office of Rural Community Affairs. See Act of May 23,200 1,
77th Leg., R.S., ch. 1424, 2001 Tex. Gen. Laws 5080. House Bill 7 requires “the governor, the
lieutenant governor, and the speaker of the house of representatives,” not later than November 1,
2001, to “appoint the initial members of the executive committee of the Office of Rural Connnunity
Affairs.” See id. 8 12(a), 2001 Tex. Gen. Laws, at 5096. Section 13 of that bill provided that “[o]n
the date by which a majority of the members of the executive committee of the Office of Rural
Community Affairs have taken office, the Center for Rural Health Initiatives is abolished and all
powers, duties, obligations, rights, contracts, leases, records, property, and unspent and unobligated
appropriations and other funds of the Center for Rural Health Initiatives are transferred to the Office
of Rural Community Affairs.” Id. 9 13,200l Tex. Gen. Laws, at 5096-97. Thus, the Office of Rural
Community Affairs is the successor agency to the Center for Rural Health Initiatives.

         The Seventy-seventh     Texas Legislature also enacted Senate Bill 115, which added
chapter 110 to the Health and Safety Code to require the Center for Rural Health Initiatives,
now the Office of Rural Community Affairs, to “establish the Rural Foundation as a nonprofit
corporation that complies with the Texas Non-Profit Corporation Act.” TEX. HEALTH & SAFETY
CODE ANN. 9 110.001(a) (Vernon Supp. 2002), added by Act of May 26, 2001, 77th Leg., R.S.,
ch. 122 1, 5 1,200l Tex. Gen. Laws 2792. The Rural Foundation is directed to “raise money from
foundations, governmental entities, and other sources to finance health programs in the rural areas
of the state,” and is granted the “powers that are necessary and convenient to carry out its duties.“’


          ‘The Rural Foundation is also instructed to “develop and implement policies and procedures that clearly separate
the responsibilities and activities of the foundation from the Center for Rural Health Initiatives,” now the Office of Rural
                                                                                                              (continued...)
Mr. William M. Jeter III - Page 2                    (JC-0570)




TEX. HEALTH & SAFETY CODE ANN. 4 110.002(a) (Vernon Supp. 2002).                  These are the sole
statutorily-mandated  duties of the Rural Foundation. It has been suggested “the Legislature intended
that the Rural Foundation’s duties not be limited to only financing health programs, but to finance
other programs in rural areas of Texas as we11.“2

        As the Texas Supreme Court said in Fitzgerald v. Advanced Spine Fixation Systems, Inc. :

                 [I]t is cardinal law in Texas that a court construes a statute, “first, by
                 looking to the plain and common meaning of the statute’s words.” If
                 the meaning of the statutory language is unambiguous, we adopt, with
                 few exceptions, the interpretation supported by the plain meaning of
                 the provision’s words and terms. Further, if a statute is unambiguous,
                 rules of construction or other extrinsic aids cannot be used to create
                 ambiguity.

Fitzgerald v. Advanced Spine Fixation Sys., Inc., 996 S.W.2d 864, 865-66 (Tex. 1999) (citation
omitted). See also Tex. Dep ‘t of Transp. v. Garza, 70 S.W.3d 802, 806 (Tex. 2002); In re Am.
Homestar oflancaster, Inc., 50 S.W.3d 480,486-87 (Tex. 2001); Am. Home Prods. Corp. v. Clark,
38 S.W.3d 92,95-6 (Tex. 2000).

        In our opinion, there can be no doubt about the legislative intent regarding the duties of the
Rural Foundation.      The purpose of the Rural Foundation is to raise money “to finance health
programs. ,, TEX. HEALTH & SAFETY CODE ANN. 5 110.002(a) (Vernon Supp. 2002) (emphasis
added). “Health programs” is a specific term. If a “program” is outside the province of “health
programs, ” it is not the kind of program that the Rural Foundation may finance. Of course, it is a
question of fact as to whether any particular program is a “health program.”

          Even though the statute is clear on its face, we note that our conclusion is also supported by
legislative history. The bill analysis for the House committee report on Senate Bill 115 states:

                 In its Interim Report to the 77th Legislature, the House Select
                 Committee on Rural Development found a substantial gap between
                 urban and rural health care, with rural areas having fewer professional
                 health care providers and hospitals.      According to the Center for
                 Rural Health Initiatives (center), more than half of Texas’ rural
                 counties (10 1 out of 196) are considered health professional shortage
                 areas. The center is the primary state resource in planning,
                 coordinating, and advocating statewide efforts to ensure continued
                 access to rural health care services.       There are many national,


        ‘(...continued)
Community Affairs. TEX. HEALTH & SAFETYCODE AN-N.$ 110.002(c)(Vernon Supp. 2002).

       *Letter from J. Randel (Jerry) Hill, General Counsel, Office of Rural Community   Affairs, to HonorableJohn
Comyn, Texas Attorney General, at 1 (May 15,2002) (on file with Opinion Committee).
Mr. William M. Jeter III - Page 3                   (JC-0570)




                regional, and in-state foundations that award grants to nonprofit
                organizations for a variety of programs, but do not award grants to
                governmental entities. A nonprofitfoundation    established under the
                umbrella of the center could help bring additional dollars to Texas
                to support rural health programs. Senate Bill 11.5 requires the center
                to establish the Rural Health Foundation3 as a nonprofit organization
                to raise money to finance health programs in rural areas.

HOUSECOMM. ONPUBLICHEALTH,BILL ANALYSIS,Tex. S.B. 115’77th Leg., R.S. (2001) (emphasis
added). We conclude therefore that the Rural Foundation is not authorized to finance programs other
than rural health programs.




       3“Rural Health Foundation”   was changed to “Rural Foundation”   by subsequent   amendment.
Mr. William M. Jeter III - Page 4            (JC-0570)




                                      SUMMARY

                       The Rural Foundation, a nonprofit corporation created by the
               Seventy-seventh   Texas Legislature, is not authorized to finance
               programs other than rural health programs.




                                             Attorney General of Texas



HOWARD G. BALDWIN, JR.
First Assistant Attorney General

NANCY FULLER
Deputy Attorney General - General Counsel

SUSAN DENMON GUSKY
Chair, Opinion Comrnittee

Rick Gilpin
Assistant Attorney General, Opinion Committee